United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-1956
                                 ___________

Michael E. Acevedo,                      *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
       v.                                * District Court for the Eastern
                                         * District of Missouri.
City of Bridgeton, a municipal           *
corporation; Mayor of the City of        *     [UNPUBLISHED]
Bridgeton, Missouri; Chief of Police     *
for the City of Bridgeton, Missouri;     *
Unknown Eatherly, Police Officer of      *
the City of Bridgeton, Missouri;         *
Pattonville Emergency Service; L.        *
Taylor, Pattonville Emergency Service *
Attendant; St. Joseph’s Hospital, a      *
Missouri corporation; Unknown            *
Security Guard No. 1; Unknown            *
Security Guard No. 2; Unknown Nurse, *
Psycho Ward Nurse; Other Unknown *
Persons, Names Unknown; Unknown *
Benson, Police Officer of the City of    *
Bridgeton, Missouri; S. Benson,          *
Pattonville Emergency Service            *
Attendant,                               *
                                         *
              Appellees.
                                    ___________

                            Submitted: July 3, 2008
                               Filed: July 9, 2008
                                ___________
Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Michael Acevedo appeals the district court’s1 orders dismissing one defendant
and granting summary judgment in favor of the remaining defendants in this 42
U.S.C. § 1983 action. After carefully reviewing the record de novo and considering
Acevedo’s arguments for reversal, see Mann v. Yarnell, 497 F.3d 822, 825 (8th Cir.
2007) (de novo review of summary judgment); Koehler v. Brody, 483 F.3d 590, 596
(8th Cir. 2007) (de novo review of dismissal for failure to state claim), we affirm. See
8th Cir. R. 47B. We deny appellees’ motion to dismiss.
                       ______________________________




      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
                                          -2-